Appeal by claimant from a decision of the Unemployment Insurance Appeal Board. Claimant is by occupation a clerk-typist. From 1942 to 1948 she earned from $22 to $25 a week. In 1948 she worked temporarily for the City of Rew York at $82.50 semimonthly and in 1949 became unemployed. She filed a claim for unemployment insurance benefits. A position in the Bronx where she resides was obtained by the Division of Placement and Unemployment Insurance at from $35 to $40 a week. The hours were from 9:00 a.m. to 6:00 p.m. Claimant refused the employment on the ground the closing hour was too late, although she did not object to working from 8:00 or 8:30 a.m. to 5:00 p.m. The referee and the appeal board have found that her refusal to accept the offered work disqualified her from benefits under subdivision 2 of section 593 of the Labor Law because it was without good cause. This was within the range of the board’s power to make a factual evaluation. Claimants cannot always be fitted to jobs with exact precision. (Matter of Heater [Corsi], 270 App. Div. 311.) The position offered carried higher wages than claimant had previously earned in private employment. The decision determining a previous temporary withdrawal by claimant and unavailability for employment is likewise justified. While the decision in both respects should be affirmed, the disqualification arising under section 593 for refusal of employment is not permanent in the sense claimant cannot again qualify for benefits.- Even though the section is silent on the duration of disqualification, it must be read in its entirety to mean that it does not *720extend disqualification beyond the time provided for a separation from employment without good cause under paragraph c of subdivision 1. This period has now long passed and the affirmance is without prejudice to claimant’s subsequent status in respect of benefits. Decision unanimously affirmed, without costs. Present— Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [See post, p. 865.]